NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance 
                                          with Fed. R. App. P. 32.1




                  United States Court of Appeals
                                                For the Seventh Circuit
                                                Chicago, Illinois  60604

                                                 Argued March 5, 2008
                                                 Decided April 30, 2008

                                                              Before

                                        FRANK H. EASTERBROOK, Chief Judge

                                        DANIEL A. MANION, Circuit Judge

                                        DIANE S. SYKES, Circuit Judge

No. 07‐2695

UNITED STATES OF AMERICA,                                          Appeal from the United States District Court
            Plaintiff‐Appellee,                                    for the Northern District of Illinois, Eastern
                                                                   Division.
            v.                
                                                                   No. 06‐CR‐45‐1
KARRON SADDLER, also known as 
ALONZO SADDLER, also known as                                      William J. Hibbler
ALONZO SILER,                                                      Judge.
    Defendant‐Appellant.

                                                          O R D E R

       Chicago police detained and searched Karron Saddler after a store owner called
911 to report that his employee saw a man with a gun in the store.  The police soon
found a gun on Saddler, who was later charged with possession of a firearm by a felon. 
See 18 U.S.C. § 922(g)(1).  Saddler moved to suppress the gun, arguing that the police
No. 07‐2695                                                                        Page 2


did not have reasonable suspicion for a Terry stop.  After the district court denied his
motion, Saddler entered a conditional guilty plea reserving this issue.   The court
sentenced him to 180 months’ imprisonment, and Saddler now appeals, challenging
only the suppression ruling.  Because the police had reasonable suspicion to detain and
search Saddler, we affirm the judgment.

        The store owner who called 911 told the operator that an employee at his
business had just telephoned him to report that he saw a man in the store shifting a gun
in his waistband.  The store owner described the man as “a stocky black guy” with “a
bald head” who “had just left” the store in the past five minutes.  When the operator
asked which direction the man had gone, the store owner called his employee using
another phone and relayed to the operator the direction the man walked after he left the
store.  The caller gave the operator his name and the address of his store but refused to
identify the store by name and asked that he and his employee be kept anonymous
because the man with the gun was “with the neighborhood gang” and they felt
threatened by him.  Before hanging up, the caller offered to provide his phone number,
but the operator declined in order to assure his anonymity.

        The information from the store owner was promptly radioed to police officers:
“[A] person with a gun at [specified address].  Anonymous caller states male has a gun,
he lives in the neighborhood, he’s a known black, bald, he’s heavyset, he has a gun,
black gun in his waistband, last seen southbound on St. Louis.”  Officers Ramos,
Younan, and Feliciano were in a car a few blocks away from the caller’s store when they
heard the broadcast.  About seven to ten minutes later, the officers saw Saddler in an
alley a couple of blocks from the store.  At least two of the officers exited the car with
guns drawn and directed Saddler to walk over to the car and put his hands on the car.  
Saddler complied.  While Officer Ramos patted Saddler down, he asked Saddler if he
had any contraband or weapons.  Saddler said that he had a gun and nodded towards
his left hip.  Ramos took the gun and arrested Saddler. 

        In his suppression motion, Saddler argued that the seizure amounted to an arrest
requiring probable cause, and that the “secondhand,” “anonymous tip” did not provide
probable cause.  He also argued that the “tip” did not give the police reasonable
suspicion to conduct a Terry stop.  Following a hearing, the district court concluded that
the initial seizure was a Terry stop, not an arrest.  The court held that the stop was
supported by reasonable suspicion, though the judge did not give detailed reasons for
No. 07‐2695                                                                           Page 3


his ruling except to say that the caller was not anonymous and so cases dealing with
anonymous tips did not control.

        On appeal Saddler abandons his argument that the stop constituted an arrest and
instead argues only that the stop was not authorized under Terry v. Ohio, 392 U.S. 1
(1968).  He argues that the store owner did not supply enough detail or indicia of
reliability to give the police reasonable suspicion.  When evaluating a Terry stop, we
review legal conclusions de novo and findings of fact for clear error.  United States v.
Barnett, 505 F.3d 637, 639 (7th Cir. 2007).   Under Terry, “police officers may conduct a
brief, investigatory stop of a suspect if they have reasonable suspicion based on
articulable facts that a crime is about to be or has been committed.”  United States v.
Wimbush, 337 F.3d 947, 949 (7th Cir. 2003).  We examine the totality of the circumstances
known to the officer at the time the stop is made.  United States v. Johnson, 383 F.3d 538,
542 (7th Cir. 2004). 

        Saddler asserts that the store owner didn’t identify himself or provide enough
information to establish his reliability.   He relies on Florida v. J.L, 529 U.S. 266, 271
(2000), where the Supreme Court held that because an anonymous tip alone can rarely
demonstrate an informant’s reliability, an anonymous tip usually requires some
corroboration to provide reasonable suspicion for a Terry stop.  In J.L. the police
received an anonymous tip stating that a young black man wearing a plaid shirt was
standing at a particular bus stop and was carrying a gun.  Id. at 268.  The Supreme
Court held that the call was unreliable because it provided no predictive information
and there were no means to test the tipster’s knowledge.  Id. at 271.  The Court stated
that, “[u]nlike a tip from a known informant whose reputation can be assessed and who
can be responsible if her allegations turn out to be fabricated, an anonymous tip alone
seldom demonstrates the informant’s basis of knowledge or veracity.” Id. at 270
(citations and quotation marks omitted).

         But here the store owner who made the 911 call was anything but
anonymous—at least to the police—and Saddler’s insistence on characterizing him as
“anonymous” is unavailing.  This case is controlled by United States v. Drake, 456 F.3d
771, 775 (7th Cir. 2006), where we stated that “[w]e . . .  presume the reliability of an
eyewitness 911 call reporting an emergency situation for purposes of reasonable
suspicion, particularly when a caller identifies [himself].”  We explained that if a caller
identifies himself to a 911 operator the tip cannot be characterized as anonymous, even
if the 911 operator fails to disclose the name or nature of the caller to the officers making
No. 07‐2695                                                                            Page 4


the stop, and the more stringent standards applied to anonymous tips do not apply.  See
id. at 774 (“[The 911 caller] may have been an informant of untested reliability, but she
was not anonymous.  Thus, this case is not governed by Florida v. J.L.”).  Saddler argues
that the caller, who did not see the gun, provided no predictive information that would
test his reliability.  But the operator got the caller’s name and the location of his store,
and that was more than sufficient to establish the caller’s reliability and make him
accountable if the information turned out to be fabricated.  Furthermore, the store
owner was describing a dangerous situation—a man carrying a concealed
firearm—placing the situation squarely in the type of 911 calls contemplated in Drake.

        The Drake court also held that “it is enough in this case that [the informant’s] 911
call reported an immediate threat to public safety and that she provided sufficient
details to allow the officers to identify the suspects.”  Drake, 456 F.3d at 775.  Saddler
contends that “identifying a person as bald and heavy set can cover a wide range of
body types and people.”  But the information provided to the police was sufficient to
allow the officers to immediately identify Saddler.  In addition to describing the man in
the store as stocky, bald, and black, the caller also indicated in which direction and on
what street the man was walking.  The police searched the immediate area within ten
minutes of the call, stopped Saddler only a couple of blocks from the store, and Saddler
was the only person that the police stopped after hearing the radio broadcast.  The
caller’s description of the man’s physical traits and probable location provided
sufficient detail for the police to stop Saddler.  See United States v. Lenoir, 318 F.3d 725,
729 (7th Cir. 2003) (“[P]olice observation of individual, fitting a police dispatch
description of a person [seen carrying a gun] near in time and geographic location to
[where he was seen] establishes a reasonable suspicion that the individual is the subject
of the dispatch.”).

                                                                                AFFIRMED.